Exhibit 10.30

SEPARATION AGREEMENT

AND GENERAL RELEASE

This Separation Agreement and General Release (“Agreement”) is entered into
effective as of the 2nd day of September, 2009, by and between Ronald J.
Kanterman (“Executive”) and KV Pharmaceutical Company, a Delaware corporation
(the “Company” or “KV”, and, together with Executive, the “Parties”).

RECITALS

WHEREAS, Executive has been employed by the Company as Vice President, Chief
Financial Officer, and Treasurer of the Company pursuant to the Employment and
Confidential Information Agreement, dated January 26, 2004, as amended March 23,
2008 (the “Employment Agreement”);

WHEREAS, Executive tendered his resignation on September 2, 2009 (i) as Vice
President, Chief Financial Officer and Treasurer of KV, (ii) from all other
officer, committee, and employee positions with KV and each of its affiliates
and (iii) as KV’s representative to any corporate, industry or trade
association, or their boards (his “Resignation”), and the Company has accepted
Executive’s Resignation, and, in connection with such termination, settle any
and all related agreements between the Executive and the Company and their
affiliates (the “Parties”) in the manner set forth herein;

WHEREAS, The Company in part is entering into this Agreement in recognition of
the positive contributions made by Executive as Vice President, Chief Financial
Officer, and Treasurer of the Company; and in part because Executive will
provide services to the Company on a prospective basis;

WHEREAS, The Company and the Executive have entered into a separate
Indemnification Agreement dated October 24, 2008, which is and remains in
effect;

WHEREAS, The Company and the Executive have entered into a separate Consulting
Agreement of even date herewith, pursuant to which Executive has become a
consultant to the Company at an annual compensation rate equal to his final
salary at the Company; and,

NOW THEREFORE, in consideration of the promises and mutual covenants contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are expressly acknowledged, the Parties agree and promise
as follows:

 

1. TERMINATION. Executive’s Resignation is effective as of September 2, 2009
(the “Separation Date”). The period from the Separation Date through and
including September 2, 2010 is hereinafter referred to as the “Consulting
Period.”

 

2. PAYMENTS.

 

  a. The Company shall immediately pay to Executive an amount equal to three
weeks and three days of accrued but unpaid vacation pay due on September 2,
2009. At the same time, or as soon as practicable thereafter, the Company shall
pay to Executive an amount equal to any unpaid expense reimbursements due to
Executive (subject, however, to Executive’s obligation to provide adequate
documentation of such expenses in the normal course). All of Executive’s
expenses were submitted current through September 3, 2009.



--------------------------------------------------------------------------------

  b. With respect to any benefits or rights that Executive has accrued or earned
under any of the Company’s employee benefit plans as of the Separation Date,
Executive shall be entitled to such benefits pursuant to the terms of such
plans.

 

3. TERMINATION BENEFITS. Subject to Executive abiding by the terms of this
Agreement and in consideration of Executive’s release of claims and Executive’s
other covenants and agreements contained herein, Executive shall be entitled to
the following benefits:

 

  a. The Company shall enter into a Consulting Agreement with Executive at an
annual compensation rate equal to his final annual salary, payable in equal
monthly installments as more fully set out therein.

 

  b. The Company shall pay Executive the additional sum of Forty Thousand
Dollars ($40,000), representing the Retention Bonus to which Executive would
have become entitled had his employment continued. It shall be payable on
30 June 2010, and upon the condition that the Executive satisfactorily performs
his duties under this Agreement, the Consulting Agreement, and Company’s
policies; the approval for payment of this sum shall not be unreasonably
withheld;

 

  c. The Company shall continue to provide, or cause its affiliates to provide,
health (including medical, vision and dental), life, and disability insurance to
Executive and his family on terms and conditions available to the executive
officers of the Company through the Consulting Period (which terms and
conditions may change as and when the terms of any applicable plan change).

 

  d. Except as set forth in this Agreement, and with respect to any benefits or
rights under any of the Company’s “employee benefit plans” within the meaning of
Section 3(3) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), Executive acknowledges and agrees that he is not entitled to receive
any other compensation or benefits of any sort from the Company or any of its
plans, direct or indirect subsidiaries, or other entities controlled by the
Company, including, without limitation, salary, vacation, bonuses, annual
incentives, stock options, short-term or long-term disability benefits.

 

4. SETTLEMENT OF EQUITY BASED AWARDS. Executive waives any and all right to
stock options held by Executive immediately prior to the Separation Date. In
lieu thereof Executive shall receive a payment of $50,000] (“Initial Payment”)
plus an additional payment (the “Gross-Up Payment”) in an amount such that after
payment by Executive of all taxes, including federal, state, local, foreign and
employment taxes, (collectively the “Taxes”) imposed on the Initial Payment and
Gross-Up Payment, the Executive retains an amount equal to the Initial Payment.
The Gross-Up Payment shall be made at the same time as the Initial Payment, and
the amount of applicable Taxes shall be based on the assumption that Executive
pays taxes at the highest applicable marginal rate, and shall not be later
adjusted. The determination of the Company as to the amount of the Gross-Up
Payment shall be final and conclusive and binding on the Executive and his
beneficiaries, successors and assigns.

 

2



--------------------------------------------------------------------------------

5. COMPENSATION AS A DIRECTOR. Executive shall waive all cash compensation as a
member of the Board to which he is entitled during the period of his Board
service from September 2, 2009 until the date this Agreement is executed, as
provided in the directors’ compensation plan. Executive shall resign from the
Board effective as of the date this Agreement is executed.

 

6. INDEMNITY. The Company and the Executive have entered into a separate
Indemnification Agreement dated October 24, 2008, which is and will remain in
effect. The existing rights of the Executive with regard to indemnification,
advancement of expenses, insurance, and exculpation from liability as described
in the October 24, 2008 Indemnification Agreement are unaffected by this
Agreement.

 

7. COMPLETE RELEASE. The Parties intend to release and discharge each other from
any and all claims they have or may have one against the other, and that such
releases and discharges extend to themselves and to the Released Parties, as
defined below. Therefore, the Parties agree:

 

  a. For purposes of this Agreement, the “Released Parties” of Executive are
Executive and his heirs, successors, assigns and attorneys, and the “Released
Parties” of the Company are the Company and all related and affiliated entities
of the Company (including corporations, limited liability companies,
partnerships, and joint ventures) as well as, with respect to the Released
Parties of the Company, each of their respective predecessors and successors,
and past, present and future employees, officers, directors, stockholders,
owners, partners, members, representatives, assigns, attorneys, agents,
insurers, employee benefit programs and plans (and the trustees, administrators,
fiduciaries, and insurers of such programs and/or plans), and any other persons
acting by, through, under, or in concert with any of the foregoing identified
Released Parties.

 

  b. Except as otherwise provided in this Agreement, the Executive voluntarily
releases all claims, promises, causes of action, or similar rights of any type,
whether known or unknown, unforeseen, unanticipated, unsuspected or latent he
has or may have against the Released Parties of Company, and the Company
voluntarily releases all claims, promises, causes of action, or similar rights
of any type, whether known or unknown, unforeseen, unanticipated, unsuspected or
latent it has or may have against the Released Parties of Executive.

 

3



--------------------------------------------------------------------------------

  c. This release specifically extends to, without limitation, claims or causes
of action for wrongful termination, failure by either Party to provide notice of
termination pursuant to the Employment Agreement, impairment of ability to
compete in the open labor market, breach of an express or implied contract,
breach of any collective bargaining agreement, breach of the covenant of good
faith and fair dealing, breach of fiduciary duty, fraud, misrepresentation,
defamation, slander, infliction of emotional distress, disability, loss of
future earnings, and claims under the Missouri Constitution, the United States
Constitution, and applicable state and federal fair employment laws, federal
equal employment opportunity laws, and federal and state labor statutes and
regulations, and other federal and state laws, including, but not limited to,
the Civil Rights Act of 1964, as amended, the Sarbanes-Oxley Act of 2002, the
Securities Act Of 1933, the Securities Exchange Act of 1934, any federal or
state corporation or securities laws, the Fair Labor Standards Act, as amended,
the National Labor Relations Act, as amended, the Labor-Management Relations
Act, as amended, the Worker Retraining and Notification Act of 1988, as amended,
the Americans with Disabilities Act of 1990, as amended, the Rehabilitation Act
of 1973, as amended, ERISA, and the Age Discrimination in Employment Act of
1967, as amended.

 

  d. Notwithstanding the foregoing, the parties are not releasing or waving any
right to enforce the terms of this Agreement.

 

  e. Executive understands that Executive is releasing claims of which Executive
may not be aware. Likewise, the Company understands that it is releasing claims
of which Company may not be aware. It is further understood and agreed that both
Executive and Company are waiving all rights under any statute or common law
principle which otherwise limit application of a general release to claims which
the releasing party does not know or suspect to exist in his favor at the time
of signing the release which, if known by him, would have materially affected
his settlement with the party being released/releasee.

 

  f. Neither the Executive nor the Company, nor his or its respective heirs,
successors, agents, representatives or attorneys has filed or caused to be filed
any lawsuit, complaint, or charge with respect to any claim that such
party/entity is releasing in this Agreement. Except as prohibited by law or
public policy, each party promises never (i) to file or prosecute a lawsuit or
complaint based on the claims released by it in this Agreement, or (ii) to seek
any damages, remedies, or other relief for him or it by filing or prosecuting a
claim or charge with any administrative, judicial, or other governmental body,
or in any arbitration proceeding with respect to any claim released by such
party/entity in this Agreement. Each Party hereto promises to request any
governmental body or arbitration tribunal assuming jurisdiction of any such
lawsuit, complaint, or charge to withdraw from the matter or dismiss the matter
against any and all Released Parties with prejudice against it. Neither the
Executive nor the Company has assigned or transferred any claim that it is
releasing, nor has such party/entity purported to do so.

 

  g. Revocation Period. Executive acknowledges: (a) that Executive has hereby
been advised in writing to consult with an attorney before signing this Release,
and (b) that Executive has had at least twenty-one (21) days after receipt of
this Release to consider whether to accept or reject this Release. Executive
understands that Executive may sign this Release prior to the end of such
twenty-one (21) day period, but is not required to do so. In addition, under
ADEA, Executive has seven (7) days after Executive signs this Release to revoke
it. Such revocation must be in writing and delivered either by hand or mailed
and postmarked within the seven (7) day period. If sent by mail, it is requested
that it be sent by certified mail, return receipt.

 

4



--------------------------------------------------------------------------------

8. RETURN OF THE COMPANY’S DOCUMENTS AND PROPERTY. Executive agrees to return
all records, documents, proposals, notes, lists, files, and any and all other
materials including, without limitation, computerized and/or electronic
information (collectively, “Information”) that refers, relates or otherwise
pertains to the Company and its affiliates, and/or their respective partners,
principals, officers, directors, stockholders, managers, employees, agents,
representatives, or insurance companies, or their respective predecessors,
successors or assigns at any time. In addition, Executive shall return to the
Company all property or equipment of the Company that he has been issued during
the course of his employment or which he otherwise currently possesses. At
Executive’s expense, Executive shall deliver to the Company at its St. Louis
offices immediately following the date hereof all of the Company’s Information
and property and equipment that are in his possession. Executive is not
authorized to retain any copies of any such Information in any format, whether
physical or electronic. Notwithstanding the forgoing, KV acknowledges and
consents to the retention, by the law firm of Dowd Bennet LLP, of such documents
as are reasonably necessary for the defense of lawsuits arising from Executives’
prior employment with KV. Material so retained by counsel shall be returned when
no longer required for pending or threatened litigation.

 

9. CONFIDENTIALITY; NON-DISPARAGEMENT.

 

  a. Executive acknowledges and agrees that he is subject to the terms and
conditions of the “Confidential Information” and “Publication” and “Right to
Work Product” provisions set forth in Sections 6 – 8 of the Employment Agreement
and agrees to continue to be bound by those terms and conditions in accordance
therewith.

 

  b. The parties agree that their professional and personal reputations are
important and should not be impaired by either party after this Agreement is
executed. Executive therefore agrees to not make any oral or written
communication to any person or entity which disparages, or has the effect of
damaging the reputation of, or otherwise working in any way to the detriment of,
the Company, its officers, shareholders, directors, or management. The Company
agrees that it will likewise not make any oral or written communication to any
person or entity which disparages, or has the effect of damaging the reputation
of, or otherwise working in any way to the detriment of Executive’s professional
or personal reputation.

 

  c. Nothing in Sections 6 – 8 of the Employment Agreement or this Section 9
shall prevent either Party from giving truthful testimony or information to law
enforcement entities, administrative agencies or courts or in any other legal
proceedings as required by law, including, but not limited to, assisting in an
investigation or proceeding brought by any governmental or regulatory body or
official related to alleged violations of any law relating to fraud or any rule
or regulation of the Securities and Exchange Commission, or in asserting,
enforcing, prosecuting or defending any rights or claims of Company or Executive
under this Agreement or otherwise.

 

5



--------------------------------------------------------------------------------

  d. Confidentiality. Executive and his attorneys agree that they will keep this
Separation Agreement confidential, and will not disclose any of the terms of
this Separation Agreement, and any of the negotiations preceding or following
it, to any third party, except (a) with the prior written consent of KV;
(b) pursuant to an order or direction of court or agency or other governmental
body having jurisdiction to issue such order; (c) to tax advisors or accounting
professionals themselves bound by ethical restraints of confidentiality; (e) to
counsel from the firm of Dowd Bennett, LLP, or (d) as may be necessary for the
Parties to establish or enforce rights under this agreement. Executive and his
attorneys warrant that as of the execution of this document, they have no
recollection of having made any disclosures which would have violated this
provision had it been in force as of September 2, 2009. This confidentiality
provision is a material provision of this agreement.

 

10. COVENANT NOT TO COMPETE. Executive acknowledges and agrees that he is
subject to the terms and conditions of the “Restrictive Covenants” provisions
contained in the Employment Agreement and agrees to continue to be bound by
those terms and conditions until September 2, 2010, at which point Executive
will be relieved of any and all Restrictive Covenants, including covenants to
not compete. However, if the Company fails to pay a timely monthly payment to
Executive pursuant to this Agreement, then Executive shall be immediately
released from any and all Restrictive Covenants, including covenants not to
compete.

 

11. COOPERATION BY EXECUTIVE. Executive will cooperate in all reasonable
respects with the Company and its affiliates in connection with any and all
existing or future litigation, actions, investigations or proceedings (whether
civil, criminal, administrative, regulatory or otherwise) brought by or against
the Company or any of its affiliates or otherwise, to the extent the Company
reasonably deems Executive’s cooperation necessary. Executive shall be promptly
reimbursed for all reasonable out-of-pocket expenses incurred by him as a result
of such cooperation, including, without limitation, his attorneys’ fees and
expenses.

 

12. NON-ADMISSION OF LIABILITY. Nothing in this Agreement shall be construed as
an admission of liability by Executive, any member of the Company or any of the
Released Parties; rather, Executive, the Company and the Released Parties are
resolving all matters arising out of their employer-employee relationship and
all other relationships between them, as to which the Released Parties and the
Company and Executive each deny any liability.

 

13. NECESSARY ACTIONS. The parties will take or cause to be taken such actions
as are necessary to authorize, approve and take and/or carry out the actions
contemplated by this Agreement.

 

6



--------------------------------------------------------------------------------

14. BINDING EFFECT. This Agreement shall be binding upon and inure to the
benefit of the Parties, and their respective heirs, administrators,
representatives, executors, attorneys, successors and assigns.

 

15. SEVERABILITY. While the provisions contained in this Agreement are
considered by the Parties to be reasonable in all circumstances, it is
recognized that some provisions may fail for technical reasons. Accordingly, it
is hereby agreed and declared that if any of such provisions shall, either by
itself or themselves or taken with others, be adjudged to be invalid as
exceeding what is reasonable in all circumstances for the protection of the
interests of the Company, but would be valid if any particular restrictions or
provisions were deleted or restricted or limited in a particular manner, then
said provisions shall apply with any such deletions, restrictions, limitations,
reductions, curtailments, or modifications as may be necessary to make them
valid and effective, and the remaining provisions shall be unaffected thereby,
so long as both parties obtain the essential benefits of this Agreement
notwithstanding such deletions, restrictions, limitations, reductions,
curtailments, or modifications.

 

16. ENTIRE AGREEMENT; MODIFICATION. Except as set out herein, this Agreement
constitutes the entire understanding among the Parties with respect to the
matters set forth herein. This Agreement supersedes all prior written and/or
oral and all contemporaneous oral agreements, understandings and negotiations
regarding the subject matter hereof.

 

17. INTERPRETATION; GOVERNING LAW. This Agreement shall be construed as a whole
according to its fair meaning and shall not be construed strictly for or against
either Party. Any uncertainty or ambiguity shall not be construed against the
drafter. Captions are intended solely for convenience of reference and shall not
be used in the interpretation of this Agreement. This Agreement shall be
governed by and construed and enforced pursuant to the laws of the State of
Missouri applicable to contracts made and entirely to be performed therein
without regard to rules relating to conflicts of law.

 

18. VOLUNTARY AGREEMENT; NO INDUCEMENTS. Each Party to this Agreement
acknowledges and represents that he or it (a) has fully and carefully read this
Agreement prior to signing it, (b) has been, or has had the opportunity to be,
advised by independent legal counsel of his or its own choice as to the legal
effect and meaning of each of the terms and conditions of this Agreement, and
(c) is signing and entering into this Agreement as a free and voluntary act
without duress or undue pressure or influence of any kind or nature whatsoever
and has not relied on any promises, representations or warranties regarding the
subject matter hereof other than as set forth in this Agreement.

 

19. EXPENSES. The Company shall pay Executive’s reasonably incurred expenses
incurred in connection with any investigations and litigations as requested by
the Company.

 

7



--------------------------------------------------------------------------------

20. NOTICES. Any notice or other communications required or permitted to be
given hereunder shall be in writing and shall be sufficiently given if delivered
in person or transmitted by facsimile or similar means of recorded electronic
communication to the relevant Party as follows:

 

  a. In the case of the Executive, to the address set forth below:

 

Ronald J. Kanterman [Address intentionally omitted] Telephone:   [Intentionally
omitted] E-Mail:   [Intentionally omitted] with a copy to: Edward L. Dowd, Jr.
Dowd Bennett LLP 7733 Forsyth Blvd., Suite 1410 Clayton, MO 63105 Telephone:  
(314) 889-7311 Fax:   (314) 863-2111 Email:   edowd@dowdbennett.com

 

  b. In the case of KV to:

KV Pharmaceutical Company

1 Corporate Woods

Bridgeton, Missouri 63044

Attn: General Counsel

Telephone:  (314) 645-6600

Fax:  (314) 645-6732

With a Copy to:

Stephen H. Rovak

SONNENSCHEIN NATH & ROSENTHAL LLP

One Metropolitian Sq., Ste 3000

Saint Louis, Missouri 63102

314 259 5886

Fax:  314 259 5959

Any such notice or other communication shall be deemed to have been given and
received on the day on which it is delivered or faxed (or, if day is not a
business day or if the notice or other communication is not faxed during
business hours, at the place of receipt, on the next following business day.)
Any Party may change its address for the purposes of this Section by giving
notice to the other parties in accordance with the foregoing.

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have set their hand as of the date first written
above.

 

EXECUTIVE

/s/ Ronald J. Kanterman

Ronald J. Kanterman KV Pharmaceutical Company

/s/ David A. Van Vliet

Title:  

Interim President/CEO

 

9